t c summary opinion united_states tax_court natarajan palaniappan and s dandamudi petitioners v commissioner of internal revenue respondent docket no 24802-08s filed date natarajan palaniappan and s dandamudi pro sese alicia e elliott for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure respondent determined for a deficiency in petitioners’ federal_income_tax of dollar_figure an addition_to_tax of dollar_figure under sec_6651 for failure_to_file timely and an accuracy- related penalty of dollar_figure under sec_6662 petitioner s dandamudi did not sign the stipulation of facts nor did she appear for trial respondent orally moved to dismiss her for failure to properly prosecute her case an appropriate order granting respondent’s motion will be issued respondent concedes that petitioners are entitled to a moving_expense_deduction of dollar_figure and a home mortgage interest_deduction of dollar_figure petitioner natarajan palaniappan petitioner concedes that his joint federal_income_tax return was not timely filed within the filing period as extended by respondent respondent concedes that petitioners are not liable for the accuracy-related_penalty under sec_6662 the items remaining for decision are whether petitioners are entitled to itemized_deductions in an amount in excess of the standard_deduction and failed to file timely due to reasonable_cause and not due to willful neglect 1the court will dismiss s dandamudi for failure to properly prosecute and will enter a decision against her consistent with the decision entered against natarajan palaniappan background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by reference petitioner resided in alaska2 when the petition was filed petitioner was employed as a finance director during the year at issue and ms dandamudi was not employed outside of the home among the items claimed on petitioners’ schedule a itemized_deductions were medical and dental expenses of dollar_figure in excess of the 5-percent floor and home mortgage interest of dollar_figure that included dollar_figure paid to a mr chandrasekhar in india respondent disallowed both itemized_deductions in their entirety discussion generally the commissioner’s determinations in a notice_of_deficiency are presumed correct and the taxpayer has the burden of proving that those determinations are erroneous see rule a 290_us_111 in some cases the burden_of_proof with respect to relevant factual issues may shift to the commissioner under sec_7491 petitioner 2petitioner filed an amended_return while residing in arizona 3the schedule a lists home mortgage interest reported on form_1098 mortgage interest statement of dollar_figure and dollar_figure paid to mr chandrasekhar a total of dollar_figure there is no explanation for the discrepancy did not argue or present evidence that he satisfied the requirements of sec_7491 therefore the burden_of_proof does not shift to respondent medical_expenses under sec_213 individuals are allowed to deduct the expenses paid for the medical_care of the taxpayer the taxpayer’s spouse or a dependent to the extent the expenses exceed percent of adjusted_gross_income and are not_compensated_for_by_insurance_or_otherwise the term medical_care includes amounts paid for the diagnosis cure mitigation treatment or prevention of disease or for insurance covering the diagnosis cure mitigation treatment or prevention of disease sec_213 a taxpayer must substantiate claims for deductible medical_expenses by furnishing the name and address of each person to whom payment for medical_expenses was made and the amount and date of the payment sec_1_213-1 income_tax regs when the commissioner so requests claims must be substantiated by a statement or invoice from the service provider showing the service provided to or for whom rendered and the amount and date of payment id where a taxpayer fails to provide adequate substantiation the court may uphold the commissioner’s determination denying a deduction for medical and dental expenses see davis v commissioner tcmemo_2006_272 hunter v commissioner tcmemo_2000_249 nwachukwu v commissioner tcmemo_2000_27 petitioner offered as evidence of medical_expenses a handwritten list prepared by ms dandamudi for each month of showing items of the most general description some of the entries included medical test hospital room hospital tips home health medicine injection dental lab test and similar items beside each item is an amount in indian rupees petitioner also presented a faxed copy of a date computer printed letter purporting to be from ms dandamudi’s attending physician in india in the letter the doctor gives a general description of ms dandamudi’s medical_condition in and an overall estimate of what she must have paid in for treatment from himself a private duty nurse and home healthcare service acute care rehabilitation diagnostic imaging lab work medicines and the services of several other attending physicians the letter represents that everything was paid for in cash for which no records were retained the overall cost estimate is alleged to be based on his decades of experience in diagnosing her illness petitioner was unable to produce a single receipt statement invoice canceled check or other item of documentary_evidence for the payment of any medical expense aside from the hospital and physician’s name on the letter offered by petitioner the name of no service provider pharmacy laboratory or hospital was provided because petitioners have failed to provide any proper substantiation to support their claimed deduction for medical and dental expenses the court finds that no estimate of any amounts of petitioners’ deduction can be made under 39_f2d_540 2d cir in order for the court to estimate the amount of an expense there must be some basis upon which an estimate may be made 85_tc_731 without such a basis an allowance would amount to unguided largesse 245_f2d_559 5th cir the court sustains respondent’s disallowance of petitioners’ claimed deduction for medical and dental expenses see sec_6001 sec_1_6001-1 e income_tax regs home mortgage interest sec_163 allows a deduction for interest_paid or accrued within the taxable_year on indebtedness individuals are allowed a deduction for qualified_residence_interest sec_163 qualified_residence_interest includes interest_paid on indebtedness incurred to acquire a qualified_residence of the taxpayer that is secured_by the qualified_residence or on home_equity_indebtedness certain indebtedness secured_by a qualified_residence id debt is secured_by a qualified_residence if there is an instrument that in the event of default subjects the residence to satisfaction of the debt in the same way as would a mortgage or deed_of_trust sec_1_163-10t temporary income_tax regs fed reg date home_equity_indebtedness is limited in amount to the fair_market_value of the qualified_residence reduced by any acquisition_indebtedness and may not exceed dollar_figure sec_163 respondent argues that petitioners have failed to provide adequate substantiation for their claimed home mortgage interest_deduction petitioner attempted to prove his claim with a copy of a document purporting to be a promissory note in favor of i k chandrasekhar for lakh sec_4 of indian rupees with an attached payment schedule by the terms of the note principal and interest are guaranteed by petitioner’s father petitioner also produced a copy of a letter ostensibly from mr chandrasekhar’s india-based attorney stating that mr palaniappian natarajan has met his sic all his obligations principal and interest per mortgage amortization schedule attached to the loan document for all these years petitioner produced no evidence of the fair_market_value of his house or the amount if any of acquisition_indebtedness to 4a lakh is equal to big_number webster’s 10th new collegiate dictionary which it may be subject petitioner produced no evidence of the actual payment of any interest on the note no notice of a security_interest was filed in the united_states with respect to the loan to petitioner by mr chandrasekhar because the loan from mr chandrasekhar was not a debt secured_by an instrument that in the event of default subjected the property to satisfaction of the debt in the same way as would a mortgage or deed_of_trust it was not a debt secured_by a qualified_residence therefore the debt was not acquisition or home_equity_indebtedness for which petitioner may deduct interest respondent’s determination that petitioners are not entitled to deduct home mortgage interest with respect to the loan from mr chandrasekhar is sustained addition_to_tax under sec_6651 respondent bears the burden of production with respect to the addition_to_tax see sec_7491 to meet this burden respondent must produce evidence sufficient to establish that it is appropriate to impose the addition_to_tax see 116_tc_438 petitioner agrees that petitioners requested and were granted an extension of time to file their federal_income_tax return until date petitioner agrees that petitioners failed to file their federal_income_tax return until date respondent has met his burden of production under sec_7491 with respect to imposing the addition_to_tax under sec_6651 it is petitioners’ burden to prove that they had reasonable_cause and lacked willful neglect in not filing the return timely see 469_us_241 higbee v commissioner supra pincite sec_301_6651-1 proced admin regs because petitioners failed to offer any evidence of reasonable_cause and lack of willful neglect for their failure_to_file timely respondent’s determination that they are liable for the addition_to_tax under sec_6651 is sustained to reflect the foregoing will be issued and decision an appropriate order will be entered under rule
